Citation Nr: 1712716	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to restoration of a 30 percent rating for residuals of right shoulder injury/status post A/C joint separation/rotator cuff tear/tendonitis instability/degenerative joint disease.

2. Entitlement to a rating in excess of 30 percent prior to July 1, 2014, and in excess of 20 percent thereafter for residuals of right shoulder injury/status post acromioclavicular (AC) joint separation/rotator cuff tear/tendonitis instability/degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1973. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which grated a rating of 30 percent for the Veteran's right shoulder disability, effective September 9, 2010.

In January 2011, the Veteran filed a Notice of Disagreement (NOD) stating that his disability is more severe than is contemplated by the current rating.  In April 2012, based on a February 2012 VA examination, the RO proposed to reduce the assigned rating from 30 percent to 20 percent.  In his June 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge.  However, in his June 2013 correspondence, the Veteran withdrew his request for a Board hearing, and instead, requested a local hearing before a hearing officer at the RO.  In August 2013, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.  In March 2014, the Veteran's assigned rating was reduced from 30 percent to 20 percent effective July 1, 2014.

In April 2014, in response to the rating reduction, the Veteran filed a NOD.  However, the Veteran had already perfected an appeal of the increase evaluation of his right shoulder; therefore, he expanded that appeal by expressing disagreement with the reduction.

In February 2016, the Board remanded the case for further development.


FINDINGS OF FACT

1. The evidence prior to July 1, 2014 does not reflect improvement in the Veteran's right shoulder disability under the ordinary conditions of his life and work.

2. The shoulder is manifested by pain, pain on motion and weakness.  Functional motion is equal to or better than midway from the side.  


CONCLUSION OF LAW

1. The 30 percent evaluation for residuals of right shoulder injury/status post A/C joint separation/rotator cuff tear/tendonitis instability/degenerative joint disease is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (c) (2016).

2. The criteria for a disability rating for a right shoulder disability in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (DCs) 5201 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and VA must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016); see Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).





A. Duty to Notify

The Veteran originally submitted a claim for increased rating for his right shoulder in September 2010.  In September 2010, the RO provided a VCAA notice that fully addressed all elements for an increased rating.  

With regard to the restoration/propriety of a reduction appeals, the Board notes that such appeals stem from a 38 C.F.R. § 3.105 (e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105 (e), (i).  For this reason, the notice and assistance provisions of the VCAA do not apply to rating reductions. 

Based on 38 C.F.R. § 3.105 (e), the Board concludes that VA has complied with the notification requirements applicable to the reduction of a disability evaluation.  Specifically, an April 2012 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A May 2012 letter informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105 (e), (i).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a March 2014 rating decision, the subject of this appeal.  In the March 2014 letter, the RO informed the Veteran that his rating had been reduced from 30 percent to 20 percent.  

Accordingly, no further notice is required.  

B. Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service treatment records, lay statements, social security administration records, post-service VA treatment records, and identified private treatment records with the claims file.  In its February 2016 remand, the Board instructed the RO to request authorization from the Veteran in order to obtain outstanding records. The Board also directed the RO to recover recent VA treatment records.  As these actions have been completed, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App.268 (1998); D'Aries v. Peake, 22 Vet. App.97, 105 (2008).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In October 2010, February 2012, and April 2016, the Veteran underwent VA examinations for a right shoulder disability.  In June 2013, the Veteran's representative questioned the adequacy of the February 2012 examination.  However, in April 2016, the Veteran was afforded another VA examination.  The Board finds that the April 2016 examination is adequate because it was based on considerations of the Veteran's prior medical history, examinations, and lay contentions and also describes the disability in sufficient details so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App.303, 312 (2007).  Additionally, the Veteran has not identified any further shortcomings in fulfilling VA's duty to notify and assist.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

C. Analysis

In 1972 while stationed in Germany, the Veteran, who is right-handed, fell off of a truck and injured his right shoulder.  The Veteran applied for and was granted service connection for his right shoulder disability under Diagnostic Code 5201.  In March 2014, the RO reduced the Veteran's disability rating from 30 percent to 20 percent.  The Veteran appealed the reduction stating that his disability had not improved, but instead, had gotten worse.  The Veteran is seeking restoration of the 30 percent rating, an increase in excess of 30 percent prior to July 1, 2014, and an increase in excess of 20 percent thereafter for residuals of right shoulder disability.  


I. Rating Reductions

38 C.F.R. § 3.105 (e) states that, where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation benefits, a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons.  After notification of the proposed reduction, the beneficiary must be given 60 days for the presentation of additional evidence to show that compensation benefits should be continued at their present level.  If additional evidence is not received within that 60-day period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period following the final rating action expires.  38 C.F.R. § 3.105 (e).

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344 (a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344 (b).

The provisions of paragraph (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability.  See 38 C.F.R. §§ 4.1 , 4.2, 4.13; see also Brown v. Brown, 5 Vet. App.413, 420 (1993).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App.342 (2000).  

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App.288, 292 (1999); see also Hayes v. Brown, 9 Vet. App.67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App.277 (1992).
Evidence other than examinations also must be considered.  This includes post-reduction evidence, although the reduction must be supported by the evidence at the time it is made.  Dofflemyer v. Derwinski, 2 Vet. App.277 (1992).  Both medical and non-medical indicators of improvement may be considered.  Faust, 13 Vet. App. at 342.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, DC 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2016).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Additionally, reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In August 1995, the RO granted service-connection for a right shoulder disability and assigned a non-compensable rating effective March 17, 1995.  In October 2010, the Veteran underwent a VA examination.  The examiner noted that the Veteran was taking oral tramadol and cortisone injections for shoulder pain; however, neither of these helped eliminated the pain.  The Veteran experienced flare ups and sometimes, the right shoulder would pop and grind and felt like bone on bone.  
The examiner performed a range of motion (ROM) test for both shoulders.  The left shoulder's results for the first and fifth ROM tests were as follows: Forward flexion to 164 degrees, abduction to 150 and 143 degrees, respectively; internal rotation to 52 degrees, and external rotation to 90 degrees.  The left shoulder experienced no pain, fatigue, weakness and lack of endurance, instability, tenderness, or abnormal movement.  

The right shoulder's results for the first and fifth ROM tests were as follows: Forward flexion to 86 degrees, abduction to 93 degrees; internal rotation to 26 and 20 degrees, respectively, and external rotation to 54 and 46 degrees, respectively.  The right shoulder experienced pain, fatigue, weakness, lack of endurance, instability, tenderness, and abnormal movement.  The right shoulder experienced limited ROM (external rotation) after repetitive use.  

The examiner diagnosed the Veteran's right shoulder with post injury right shoulder with acromioclavicular joint separation (major), partial rotator cuff tear, tendonitis with moderate stability, and degenerative joint disease.  Based on the October 2010 VA examination, the RO increased the Veteran's rating to 30 percent effective September 09, 2010.  In January 2011, the Veteran appealed the November 2010 rating decision stating that his shoulder disability was more severe than is contemplated by the current rating.  

In February 2012, the Veteran was afforded a VA examination for his right shoulder.  The examiner performed a ROM test for both shoulders.  The results for the first and fifth ROM tests were as follows: Left shoulder forward flexion to 180 degrees and abduction to 180.  The muscle strength was 5/5.  For the right shoulder, forward flexion to 90 degrees, and abduction to 90 degrees.  The muscle strength was 3/5 with no signs of ankylosis.  The examiner did not perform rotator cuff exercises.  The examiner noted that there were no flare ups, history of recurrent dislocation or mechanical symptoms such as clicking or catching.  There was no additional limitation in range of motion, functional loss or functional impairment of the shoulder.  Examiner also noted localized tenderness and pain on palpation of the shoulder joint.  The x-rays of the right shoulder showed degenerative joint disease and acromioclavicular joint.  The shoulder disability prevented the Veteran, a former truck driver, from shifting the truck gears; therefore, he was forced to quit his job.  The examiner diagnosed degenerative arthritis.  

Based on the February 2012 VA examination, the RO issued an April 2012 rating decision proposing to reduce the Veteran's rating from 30 percent to 20 percent.  In his June 2012 Statement in Support of the Claim, the Veteran requested a hearing.  At that hearing, the Veteran and his representative questioned the adequacy of the February 2012 examination.  The Veteran stated that, among other things, the examiner, who did not ask the Veteran, noted that the Veteran did not have a history of mechanical symptoms.  Additionally, by not performing the rotator cuff test, the examiner inadequately perform the ROM test.  In April 2013 and February 2014, in support of his claim, the Veteran submitted medical reports from St. Louis Department of Veteran's Affairs Medical Center (VAMC) and a private physician.  The St. Louis medical records, signed January 10 and 14, 2013, noted that the Veteran complained about chronic shoulder pain, trouble moving his arm, and was prescribed testosterone gel to apply to his arm and/or shoulder.  

On December 26, 2013, the Veteran saw his private physician about shoulder pain.  The Veteran had had prior injections, hydrocodone, and activity modification which did not help his shoulder pain.  The Veteran also had an MRI scan that had shown significant partial rotator cuff tearing which the physician noted was likely degenerative labral tearing and AC joint degenerative changes.  At that particular examination, the doctor noted that the Veteran continued to show pain with motion and subacromial tenderness.  The doctor found impingement; the AC joint was hypertrophic and tender; and cross-body adduction caused pain.  The shoulder was stable and sensory motor examination was intact.  However, no ROM tests were performed.  In March 2014, based on the February 2012 VA examination and the evidence of record, the RO reduced the Veteran's disability rating from 30 percent to 20 percent effective July 1, 2014, that is, less than 5 years since the effective date of the 30 percent rating.  See Brown v. Brown, 5 Vet. App.413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344 (a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344 (c) does apply.  

The Board finds that the reduction was improper as the evidence does not establish that there was an improvement in the disability under the ordinary conditions of daily life and work.  See Faust, 13 Vet. App. at 342.   

In the February 2012 examination, the examiner tested the Veteran's flexion endpoint, however, the examiner did not test the Veteran for pain on internal and external shoulder rotation.  Additionally, during the Veteran's 2010 examination, the examiner noted that the Veteran experience poping and grinding.  However, in the 2012 examination, the examiner noted that the Veteran did not have a history of mechanical problems.  At the Veteran's August 2013 hearing, the Veteran stated that the examiner did not inquire as to whether the Veteran had had mechanical problems.  The Board finds that the improvement reflected in the Veteran's shoulder disability was not based upon an examination as thorough as the examination upon which the 30% rating was awarded.  See Brown, 5 Vet. App. at 420. 

Along with 38 C.F.R. § 3.344, § 4.13  provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Pursuant to these provisions, VA is required in any rating-reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Schafrat, 1 Vet. App at 594-95 ("these requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition).  The rating reduction was improper.  Schafrat, 1 Vet. App at 589.

The evidence of record does not show that the Veteran's service-connected right shoulder disability had improved to the point that he was better able to function under the ordinary conditions of life and work at the time of the rating reduction.  The examination was less thorough and complete than the exam upon which the 30 percent rating was granted.  See Faust, 13 Vet. App. at 342.  Here, we make no comment in regard to whether the 30 percent evaluation was warranted.  Rather, the issue is whether there was improvement so as to warrant a reduction. The 2010 examination disclosed flexion to 86 degrees and abduction to 93 degrees.  The 2012 examination, disclosing flexion and abduction to 90 degrees, did not reflect improvement so as to justify a reduction.   Therefore, the Board finds that the reduction was improper and the 30 percent rating for the Veteran's shoulder disability be restored effective the date of reduction, July 1, 2014.  In so reaching the conclusion, the Board has applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107 (b) (West 2014; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

II. Increased Rating Claim	

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App.1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 28 Vet. App.158 (2016).  The Board attempts to determine the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2016).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App.202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App.7 (1996).  

Pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App.32 (2011).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath, 1 Vet. App. at 589.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App.55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App.259, 261-62 (1994).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In view of the Board's decision above, the Board will address whether a rating in excess of 30 percent is warranted.  

In April 2016, the Veteran underwent a VA examination.  The examiner performed a ROM test for both shoulders.  The right shoulder's results for the ROM tests were as follows: Forward flexion to 80 degrees, abduction to 70; internal rotation with arm at side to buttocks, with arm elevated to 80 degrees; external rotation with arm at the side to 40 degrees, and with arm elevated to 60 degrees.  There was no change of motion with repetition.  However, there was functional limitation and functional loss because of the right shoulder with less movement than normal, weakened movement, fatigability, incoordination, pain on movement, deformity of the prominence of the distal clavicle and a slight deltoid atrophy of the right shoulder, but no swelling.  The Examiner noted tenderness to palpation over the right acromioclavicular joint and distal clavicle.  During the muscle strength testing, the Veteran's right shoulder abduction was 2/5; forward flexion was 3/5; internal and external rotations were 2/5 and 3/5 respectively, posterior lift off test for subcapularis, and abdominal compression tests were 2/5 and 1/5 respectively.  The Hawkins impingement maneuver test with passive cross chest forward elevation showed guarding on the right.  The examiner noted that there was pain, weakness, fatigability, and incoordination.  There were no flare ups.  The March 2014 x-ray showed a healed fracture of the distal clavicle at the acromioclavicular joint.  The July 2014 MRI showed mild tendinopathy of the supraspinatus tendon and osteoarthritis of the acromioclavicular joint.  There was no rotator cuff tear.  

There is no evidence that the examiner was not competent or credible, and as the opinion was based on the medical evidence and physician evaluation of the Veteran, the Board finds the medical opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App.295 (2008).

During the examination, the Veteran stated that he was able to dress himself, but has great difficulty putting his right arm in the sleeve of a shirt.  When removing his buttons up his front shirt, the Veteran kept his right arm at his side and it was very difficult for him to button the front of his shirt.  The Veteran could not tuck his shirt into his trousers.  He was able to wipe himself after a bowel movement and feed himself with his right hand.  When the Veteran drove, he kept his right hand at the bottom of the steering wheel.  The Veteran was able to lift up to 8 pounds with some pain and 4 pounds with less pain.  The Veteran stated that, during his daily activities, he did not experience flare ups, but had constant pain.  The Board finds that the Veteran is competent to report such lay observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

Along with the VA examination, the Veteran submitted reports from his private physicians.  In July 2014, the examiner found that the Veteran had significant impingement symptom; limitations to motion; difficulty with active abduction of anything more than about 70 degrees. His strength was decreased to abduction, forward flexion and internal and external rotation.  Sensory and motor examination was intact.  The examiner concluded that the Veteran had degenerative AC joint, type II to type III acromion with significant decrease in the subacromial space.  A July 17, 2014 MRI showed hypertrophic AC joint arthritis and signal changes consistent with his radiographs.  He also had a partial tear of the rotator cuff without full thickness tear or retraction.  However, no ROM tests were performed.

From April 2011 through February 2016, the Veteran went to the St. Louis, MO. VAMC for assistance with his shoulder disability.  The Veteran received injections and physical therapy for his shoulder pain with little to no improvement.  The Veteran was placed on a waiting list for shoulder surgery.  However, in August 2015, the Veteran removed himself from the waiting list.  In November 2015, the Veteran found some relief with methocarbomol, so, he requested and was prescribed more methocarbomol.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2016).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id. 

In weighing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 30 percent is warranted.  The current evaluations contemplates limitation of motion midway between the side and shoulder level.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation to 25 degrees from the side.  See 38 C.F.R. § 4.7; 38 U.S.C.A. § 5201; DeLuca v. Brown, 8 Vet. App.202, 204-07 (1995).  Here, neither the lay nor medical evidence suggests functional limitation to 25 degrees from the side.  Even when his weakness and pain on motion is contemplated, he retains functional use far better than 25 degrees from the side.  

Additionally, the Veteran experienced among other things, limitation of motion, pain, weakness, and fatigability.  However, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App.32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Additionally, the Board has considered whether the Veteran's service-connected right shoulder disorder is entitled to a higher rating under the following diagnostic codes:

Diagnostic Code 5200 pertains to ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece. A rating in excess of 30 percent is available.  However, there is no indication that the Veteran has ankylosis.

Diagnostic Code 5202 pertains to impairment of the humerus.  Higher ratings of 30, 40, 50, and 70 percent are warranted where there is frequent episodes and guarding of all arm movements, fibrous union of the humerus, nonunion of the humerus, and loss of the head of the humerus, respectively.  38 C.F.R. § 4.71a , DC 5202.  In this case, the Veteran's shoulder disability does not encompass his humerus.  

Diagnostic code 5203 pertains to impairment of the clavicle or scapula, and does not provide a rating higher than 20 percent for the minor joint.  38 C.F.R. § 4.71a, DC 5203.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. at 593.  The preponderance of the evidence is against an increased rating in excess of 30 percent.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.  



ORDER

Restoration of the 30 percent rating for residuals of right shoulder injury/status post A/C joint separation/rotator cuff tear/tendonitis instability/degenerative joint disease, right shoulder is granted.

Entitlement to a rating in excess of 30 percent for residuals of right shoulder injury/status post A/C joint separation/rotator cuff tear/tendonitis instability/degenerative joint disease, right shoulder is denied.





____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


